Case: 17-30411      Document: 00514681360         Page: 1    Date Filed: 10/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 17-30411                              FILED
                                                                         October 15, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk

PAUL POUPART,

              Petitioner−Appellant,

versus

TIMOTHY HOOPER, Warden; ELAYN HUNT CORRECTIONAL CENTER,

              Respondent−Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:15-CV-1340




Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Paul Poupart appeals the dismissal of his habeas corpus petition brought
under 28 U.S.C. § 2254. He seeks post-conviction relief from a state conviction



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30411     Document: 00514681360      Page: 2   Date Filed: 10/15/2018



                                  No. 17-30411
for public intimidation.

      Poupart claims he was interrogated in violation of Miranda v. Arizona,
384 U.S. 436 (1966), asserting that interrogation persisted after he had in-
voked his right to counsel and had declined to answer questions. The federal
district court denied habeas relief, finding that the decisions of the state courts
were not unreasonable under the Antiterrorism and Effective Death Penalty
Act of 1996 and that any error was harmless.

      AFFIRMED.




                                        2